Citation Nr: 9908752	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-47 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for impotence. 

3.  Entitlement to service connection for a stomach disorder. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a cervical spine 
disorder.

8.  Entitlement to service connection for a lumbar spine 
disorder.

9.  Entitlement to an increased rating for post operative 
osteochondritis dissecans of the left knee, currently 
evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for post operative 
chondromalacia patella of the right knee with anterior 
cruciate ligament laxity and Achilles tendinitis, currently 
evaluated as 10 percent disabling.

11.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to October 
1979, from August 1980 to August 1984 and from December 1988 
to April 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the veteran's claims of entitlement to service 
connection for depression, impotence, a stomach disorder, 
hypertension, headaches, tinnitus, a cervical spine disorder, 
a lumbar spine disorder and entitlement to increased ratings 
for post operative osteochondritis dissecans of the left 
knee, post operative chondromalacia patella of the right 
knee, and pseudofolliculitis barbae were denied.  The veteran 
subsequently perfected appeals of these decisions.  A video 
conference hearing on these claims was held on October 28, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

Through statements in the record the veteran has raised 
claims of entitlement to service connection for a bilateral 
ankle disorder secondary to his service-connected knee 
disorders, a left arm disorder secondary to his service-
connected knee disorders, entitlement to a clothing allowance 
due to his service-connected knee disorders and has submitted 
a petition to reopen his claim of left ear hearing loss.  
These issues have apparently not been developed by the RO and 
are referred to the RO for appropriate disposition.

The veteran's claims of entitlement to service connection for 
depression, impotence, a stomach disorder, tinnitus and a 
lumbar spine disorder, along with his claims of entitlement 
to an increased rating for his bilateral knee disorders and 
pseudofolliculitis barbae will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
currently has a cervical spine disorder.

2.  There is no competent evidence of record showing that the 
veteran's current headaches are related to his periods of 
active service.

3.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
hypertension has been developed.

4.  There is no competent evidence of record of hypertension 
during the veteran's periods of active service or relating 
the veteran's current hypertension to his periods of active 
service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
cervical spine disorder and headaches are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Hypertension was not incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for a 
cervical spine disorder and headaches are not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the appellant.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the United States Court of Appeals for 
Veterans Claims (Court) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

Initially, with regard to the veteran's claim of entitlement 
to service connection for a cervical spine disorder, the 
Board notes that none of the private and VA treatment records 
in the claims file include treatment for, complaints of, or a 
diagnosis of, a disorder in connection with the veteran's 
cervical spine.  In addition, at his October 1998 video 
hearing before a member of the Board, the veteran failed to 
identify any current disorder related to his cervical spine.  
Accordingly, in the absence of competent evidence of a 
current cervical spine disorder, the Board finds that this 
claim is not well grounded, and service connection for a 
cervical spine disorder is denied.

Turning to the veteran's claim of entitlement to service 
connection for headaches, current medical treatment records 
indicate that the veteran does currently have complaints of 
headaches.  Service medical records indicate that the veteran 
sporadically complained of headaches in service, but these 
complaints were always associated with other productive 
symptoms such as coughing, drainage, fever, etc, and the 
diagnoses provided were upper respiratory infections, viral 
syndrome, and sinusitis.  There is no diagnosis or treatment 
notation for headaches in service absent other 
symptomatology.  Moreover, there is no medical evidence of 
record relating the veteran's current complaints of headaches 
to his headache symptoms in service.  To the extent that he 
is attempting to do so himself, he is not competent to render 
an opinion as to the etiology of his current headaches.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Consequently, 
without competent evidence to support his claim of 
entitlement to service connection for headaches, this claim 
is not well-grounded, and is therefore, denied.

With regard to the veteran's claim of entitlement to service 
connection for hypertension, the Board finds that this claim 
is well-grounded, that is, the veteran has testified that he 
was diagnosed with hypertension by a private physician during 
service and he currently has a diagnosis of hypertension.  
However, in weighing the evidence on the merits, the Board 
notes that the service medical records are bereft of any 
complaints or treatment for hypertension.  None of the 
reported blood pressure readings in service indicate elevated 
blood pressure, and none of his entrance or separation 
examination reports suggest that he was diagnosed with 
hypertension or that he reported such a diagnosis.  While the 
veteran testified that he saw a private physician in either 
1981, 1982 or 1984, and that he was diagnosed with 
hypertension at this time and placed on medication.  Service 
medical records for the periods in question contain no 
reference to such a diagnosis, not even in the Report of 
Medical History provided by the veteran, which would have 
been the appropriate place for such information to be 
recorded.  All attempts by the veteran to obtain these 
records were unsuccessful.  

Given that the service medical records for the periods in 
question were recorded during the relevant timeframes the 
Board finds them more credible than the veteran's testified 
recollection of treatment for hypertension during this 
timeframe.  Especially since the veteran could not accurately 
recall the years of his alleged treatment and his statements 
were made years later in connection with a claim for 
benefits.  Accordingly, the Board finds that there is no 
competent or credible evidence that the veteran was diagnosed 
or treated for hypertension during service or within a year 
after discharge.  Consequently, his claim of entitlement to 
service connection for hypertension is denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder, headaches and hypertension is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for depression, 
impotence, a stomach disorder, tinnitus, a lumbar spine 
disorder, and his claims of entitlement to an increased 
rating for his bilateral knee disorders and 
pseudofolliculitis barbae.  With regard to the veteran's 
claims of entitlement to service connection for depression, 
impotence, a stomach disorder, and a lumbar spine disorder, 
the Board notes that at his October 1998 video conference 
hearing the veteran testified that Dr. Wesley Granger had 
rendered opinions verbally or in writing that these 
conditions were related to the veteran's service-connected 
knee disorders.  The veteran also testified that private Drs. 
Somber/Summers (the Board will refer to this physician by two 
names because the hearing transcript includes two different 
spellings and the Board is not sure which is correct), Fay, 
and Dr. Doche, a VA doctor, had related his depression to his 
service related knee disorders, and that VA physician, Dr. 
Ward, who performed the surgeries on the veteran's knees, had 
also attributed his low back disorder to his service-
connected knee disabilities.  No such statements are in the 
record, nor are the treatment records for Drs. Granger, Fay 
and Somber/Summers present.  Because these statements and 
treatment records would be probative of the veteran's claims, 
the Board finds that these claims should be remanded to the 
RO.  The RO should contact the veteran and have him obtain 
written statements from Drs. Granger, Ward, Doche, Fay, and 
Somber/Summers regarding their opinions as to the etiology of 
his depression, impotence, stomach disorder, and lumbar spine 
disorder.  Additionally, the RO should request that the 
veteran submit copies of all private treatment records of 
Drs. Granger, Fay, and Somber/Summers pertaining to the 
veteran's pertinent disabilities.

Additionally, at his hearing the veteran testified that he 
was treated for tinnitus at the VA medical center in Jackson, 
Mississippi, in 1979-80.  There is no indication in the 
record that an attempt has been made to obtain these records.  
Again, because they may be relevant to the veteran's claim, 
the RO should contact the Jackson VA medical center and 
request copies of the treatment records pertaining to the 
veteran for the period from 1979-80, to include any archived 
records.  Bowey v. West, No. 97-303 (U.S. Vet. App., March 4, 
1998) (per curiam); Simington v. Brown, 9 Vet. App. 334 
(19960 (per curiam); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam).

Finally, with regard to the veteran's increased rating 
claims, the Board notes that the veteran was treated in 
February and June 1998 for his pseudofolliculitis barbae, and 
that his last VA examination of this condition was in August 
1996.  The veteran has indicated in statements in the record 
and in testimony before the Board that this condition is 
prone to periodic eruptions wherein his face and neck are 
covered with crusty pustules which he considers disfiguring.  
These eruptions were not apparent at his August 1996 
examination.  Therefore, because the veteran's skin disorder 
was evaluated during an "inactive" period, and an 
examination during an "active" period is necessary, Ardison 
v. Brown, 6 Vet. App. 405, 409-10 (1994), another examination 
of his pseudofolliculitis barbae is required.  However, since 
the evidence of record fails to identify specific active and 
inactive periods for the veteran's pseudofolliculitis barbae, 
the Board finds that the RO should contact the veteran and 
request that he identify when his pseudofolliculitis barbae 
is in an "active" phase.  Once the veteran has provided 
this information, the RO should then schedule him for a skin 
examination during the timeframe that the veteran has 
identified.  

As for the veteran's knee disorders, he reports that he has 
severe pain in his knees, along with instability resulting in 
functional inability to perform his job and other tasks.  It 
is established Court doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  However, in the present case it does 
not appear that the RO has adequately considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) which 
are relevant in evaluating the severity of the disability at 
issue.  

Furthermore, the report of the most recent VA examination 
given to the veteran in March 1998, notes the range of motion 
in his knees; however, the report does not indicate passive 
or active motion, the normal ranges of motion, the degree to 
which the veteran's reported pain impacted his ability to 
move his knees, his functional ability or whether the knees 
were stable, weak, or easily fatigued.  Hence, it is unclear 
to what extent, if any, pain has restricted the veteran's 
motion or the functional ability of the knees.  As a result, 
the Board finds that this case must be remanded for another 
examination to include the above noted information.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 
8 Vet. App. 432 (1995).  On remand, the veteran should be 
fully informed that his failure to report for his scheduled 
VA examination will result in his claim being denied.  
38 C.F.R. § 3.655 (1998).  
The Board also notes that the veteran testified that he has 
been forced to miss work due to his knee disabilities.  To 
support this claim, the RO should contact the veteran and 
request that he obtain a statement from his employer 
indicating how many days he has missed from work due to his 
knee disabilities.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992). 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since 
October 1998 which may not currently be 
in the claims file.

2.  The RO should also contact the 
veteran and request that he obtain 
written statements from Drs. Granger, 
Ward, Doche, Somber/Summers and Fay 
regarding any possible relationship 
between his depression, impotence, 
stomach disorder, and lumbar spine 
disorder and his service-connected 
bilateral knee disabilities or medication 
therefor.  Additionally, he should submit 
any private treatment records from Drs. 
Granger, Fay and Somber/Summers 
pertaining to his claimed disabilities.  
The RO should also request that the 
veteran identify when his 
pseudofolliculitis barbae is in an 
"active" phase, that is, when his face 
has "crusty" bumps on it, as identified 
by the veteran.  Finally, the RO should 
request that the veteran submit a 
statement from his employer which 
indicates the days of work missed over 
the past year due to his service 
connected bilateral knee disorders.

3.  The RO should also attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the VA 
medical facility in Jackson, Mississippi, 
from January 1979 to December 1980, 
including any archived records.

4.  Upon completion of the above actions, 
and association of any new evidence with 
the claims file, the RO should schedule 
the veteran for a skin examination during 
an "active" phase of his 
pseudofolliculitis barbae, as identified 
by the veteran.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  It is very 
important the examiner be afforded an 
opportunity to review the veteran's 
claims file prior to the examination.  
The examiner should be requested to 
express an opinion as to the location of 
the veteran's pseudofolliculitis barbae, 
whether there is ulceration, extensive 
exfoliation, crusting, constant itching, 
extensive lesions or marked 
disfigurement.  Additionally, the 
examiner should note whether or not the 
veteran demonstrates systemic or nervous 
manifestations due to his skin 
disorder(s).  All necessary tests and 
studies should be performed, to include 
unretouched color photographs, with the 
results explained in the examination 
report.


5.  Upon completion of the above actions, 
and association of any new evidence with 
the claims file, the RO should schedule 
the veteran for an orthopedic examination 
of his knees.  To the extent possible, 
this examination should not be scheduled 
at the Jackson, Mississippi, Biloxi, 
Mississippi, or Memphis, Tennessee, VA 
medical centers, but rather, if possible, 
at either the Birmingham, Alabama, New 
Orleans, Louisiana, or Dallas, Texas, VA 
medical facilities.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  Both the veteran's 
knees should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion of 
the veteran's knees.  The examiner should 
also be asked to note the normal ranges 
of motion of the knees.  Additionally, 
the examiner should be requested to 
determine whether the veteran's right and 
left knees exhibit weakened movement, 
excess fatigability, subluxation, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
ankle and knee are used repeatedly 


over a period of time, such as an eight-
hour workday.  This determination should, 
if feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  
Any necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


